Citation Nr: 0424033	
Decision Date: 08/30/04    Archive Date: 09/07/04

DOCKET NO.  03-04 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an increased rating for bilateral pes planus, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from August 1943 to October 
1945.

This case comes to the Board of Veterans' Appeals (Board) by 
on appeal of a rating decision rendered by the Reno, Nevada, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA). 

In March 2004, the veteran testified at a hearing before the 
undersigned Veterans Law Judge in Las Vegas, Nevada.  A 
transcript of this hearing is associated with the claims 
folder.


REMAND

The veteran asserts that his service-connected pes planus 
disability is more severe than presently evaluated.  At his 
recent hearing before the Board, he asserted that this 
disability had increased in severity since his most recent VA 
examination in January 2003.  

VA has a duty to assist the veteran by providing a medical 
examination when such examination is necessary to make a 
decision on the claim.  38 C.F.R. § 3.159 (c)(4).  This duty 
to assist requires a "thorough and contemporaneous medical 
examination" that is sufficient to ascertain the current 
level of disability, and accounts for its history.  Floyd v. 
Brown, 9 Vet. App. 88, 93 (1995).  In light of the veteran's 
contention that his pes planus has increased in severity 
since his last examination and the length of time since his 
most recent examination, the Board is of the opinion that a 
new VA examination would be probative in ascertaining the 
severity of the veteran's pes planus.



Accordingly, the case is REMANDED to the RO (via the Appeals 
Management Center in Washington, D.C.) for the following 
actions: 

1.  The RO should request the veteran to 
provide a copy of any pertinent evidence 
in his possession and to provide 
identifying information and any necessary 
authorization for any other medical 
evidence, not already of record, 
pertaining to treatment or evaluation of 
his feet during the period of this claim.

In particular, the RO should obtain the 
names and addresses of all medical care 
providers who treated the veteran for his 
pes planus since October 2002.  

2.  The RO should undertake appropriate 
development to obtain any pertinent 
evidence identified but not provided by 
the veteran.  

3.  If the RO is unable to obtain any 
such pertinent evidence, it should so 
inform the veteran and his representative 
and request them to provide the 
outstanding evidence.

4.  When all indicated record development 
has been completed, the RO should arrange 
for the veteran to be scheduled for a VA 
examination by a podiatrist to determine 
the current degree of severity of his 
service-connected pes planus.  The 
veteran should be properly notified of 
the date, time, and place of the 
examination in writing.  

The claims files must be made available 
to and be reviewed by the examiner and 
any indicated studies should be 
performed.  

The examiner should:

a)  characterize the pes planus as 
mild, moderate, severe or 
pronounced;  

b)  note whether there is evidence 
of marked pronation, extreme 
tenderness off planter surfaces, 
marked inward displacement and 
severe spasm of the tendo Achilles 
on manipulation of either foot that 
is not improved by orthopedic shoes 
or appliances;

c)  indicate whether there is 
weakened movement, excess 
fatigability or incoordination 
attributable to the service-
connected disability;

d)  express an opinion concerning 
the degree to which pain from the 
service-connected disability limits 
functional impairment during flare-
ups or when the feet are used 
repeatedly over a period of time; 
and

e)  provide an opinion concerning 
the impact of the disability on the 
veteran's ability to work.

If the veteran is found to have any other 
disorder of either foot, the examiner 
should provide an opinion as to whether 
it is at least as likely as not that such 
disorder is etiologically related to 
service or the service-connected 
disability.  To the extent possible, the 
examiner should distinguish the 
manifestations of the service-connected 
disability from those of any non service-
connected disability.  

The rationale for all opinions expressed 
should also be provided.

5.  The RO should also undertake any 
other development it determines to be 
indicated.

6.  Then, the RO should readjudicate the 
veteran's claim.  If the benefit sought 
on appeal is not granted to the veteran's 
satisfaction, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
afforded the requisite opportunity to 
respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  By this remand, the Board 
intimates no opinion as to any final outcome of this case.  
The veteran need take no action until he is otherwise 
notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge
 Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




